Citation Nr: 1705695	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-22 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected lumbosacral strain.

2.  Entitlement to an extraschedular rating for service-connected right knee osteoarthritis with limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a 20 percent rating for lumbosacral strain and an August 2012 rating decision that granted service connection for right knee osteoarthritis and assigned an initial rating of 10 percent.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In February 2016, the Board issued a decision that, in part, denied a rating in excess of 20 percent for the Veteran's lumbosacral strain and a rating in excess of 10 percent for the Veteran's right knee osteoarthritis.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Remand (JMR) in which the parties agreed that the Board failed to provide an adequate statement of reasons or bases for why referral of the lumbosacral strain and right knee osteoarthritis claims for extraschedular consideration was not warranted, and moved the Court to vacate that aspect of the decision and remand it to the Board.

Additional evidence was associated with the claims file subsequent to the February 2016 Board decision.  In September 2016, the Veteran waived RO consideration of that evidence.  38 C.F.R. § 20.1304(c) (2016).


The issue of entitlement to an increased schedular rating for right knee osteoarthritis has been raised by the record in a March 23, 2016 VA Form    21-526EZ.  In a March 30, 2016 letter, the Agency of Original Jurisdiction (AOJ) indicated that there was pending appeal for an increased rating for the Veteran's right knee osteoarthritis.  The claim has not been adjudicated by   the AOJ.  As noted above, entitlement to an increased rating for right knee osteoarthritis was denied in a February 2016 Board decision, which was not disturbed by the August 2016 Court Order.  Therefore, the Board does not have jurisdiction over the Veteran's claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, there appear to be outstanding private treatment records.  In a March 23, 2016 VA 21-4142 the Veteran authorized VA to obtain treatment records from Henry J. Austin Health Center and Mercer Buck's Orthopedics.  The release noted that the Veteran had appointments scheduled at those facilities in November 2016.  While some records from those facilities have been obtained, records documenting the November 2016 appointments are not of record.  Additionally, in a statement received March 23, 2016 the Veteran reported treatment at Yale New Haven Medical Center and Temple Medical Center.  However, he did not provide a VA Form VA 21-4142 for these providers.  Lastly, a May 4, 2016 treatment record   from Capital Institute for Neurosciences indicated that the Veteran had a follow up appointment scheduled in four weeks.  Records subsequent to May 2016 have not been obtained.  As these providers and evidence of care are sufficiently identified, reasonable efforts should be made to obtain any relevant records.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from November 29, 2013 to present, and associate them with the claims file.  If no such records exist, that should be documented in the claims file

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his lumbosacral strain and right knee osteoarthritis, to include any updated treatment records from Henry J. Austin Health Center, Mercer Buck's Orthopedics, Yale New Haven Medical Center, Temple Medical Center, and Capital Institute for Neurosciences.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the development requested above and any additional development deemed necessary has been completed, readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




